Per Curiam.
It is unnecessary to go into a particular examination of the question here, as the court below put it on the right ground. The words of the statute do not extend to the case before us; and if they did, we would not hold it to be within the intention. But in adopting the conclusions of the Judge we do not adopt all his positions. The Legislature cannot arbitrarily take an estate from one man and give it to another. On the contrary, the exercise of such a power is expressly forbidden by the 9th section of the Declaration of Rights, which provides that the citizen shall not “ be deprived of his life, liberty or property, unless by the judgment of his peers or the laws of the land.” In the main, however, his argument is right.
Decree affirmed.